[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________           FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-15142         ELEVENTH CIRCUIT
                                                    SEPTEMBER 21, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 09-00401-CV-LSC


ANGELA TURNER DREES,

                                                             Plaintiff-Appellant,

                                    versus

RALPH A. FERGUSON, JR.,

                                                           Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                             (September 21, 2010)

Before EDMONDSON, BLACK, and KRAVITCH, Circuit Judges.

PER CURIAM:

     Plaintiff-Appellant Angela Turner Drees, a licensed lawyer proceeding pro
se, appeals the dismissal of her civil rights complaint, 42 U.S.C. § 1983. The

district court dismissed the complaint for lack of subject-matter jurisdiction and for

failure to state a claim, Fed.R.Civ.P. 12(b)(6).1 No reversible error has been shown;

we affirm.

       In her complaint, Plaintiff alleged that Defendant -- an Alabama circuit court

judge in the domestic relations division -- violated her constitutional rights based

on his rulings in a proceeding between Plaintiff and her ex-husband about the

modification of their child custody agreement. Plaintiff sought equitable relief in

addition to attorney’s fees and costs. The district court concluded that it lacked

subject-matter jurisdiction over Plaintiff’s claim for equitable relief under the

Rooker-Feldman doctrine.2 And to the extent Plaintiff sought money damages, the

court concluded that judicial immunity barred Plaintiff’s suit and granted

Defendant’s Rule 12(b)(6) motion to dismiss.

       On appeal, Plaintiff largely repeats the allegations she made in her complaint

about Defendant’s allegedly illegal and unconstitutional acts in the custody

proceedings. She argues that neither the Rooker-Feldman doctrine nor judicial

       1
         We review de novo a district court’s conclusion that it lacked subject-matter jurisdiction.
Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). And we review de novo a district
court’s grant of a Rule 12(b)(6) motion to dismiss for failure to state a claim. Clark v. Riley, 595
F.3d 1258, 1264 (11th Cir. 2010).
       2
        D.C. Court of Appeals v. Feldman, 103 S. Ct. 1303 (1983); Rooker v. Fid. Trust Co., 44
S. Ct. 149 (1923).

                                                 2
immunity precluded consideration of her claims because the state judgment was

based on the corruption of the judicial process and violated her civil rights. She

asks that Defendant’s orders in the case be deemed void as a matter of law.3

       The Rooker-Feldman doctrine precludes federal courts -- other than the

United States Supreme Court -- from reviewing final judgments of state courts.

Casale, 558 F.3d at 1260. Rooker-Feldman bars lower federal court jurisdiction in

“cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Id. at 1261 (citation

omitted).

       We conclude, as did the district court, that the Rooker-Feldman criteria are

satisfied. Defendant ruled against Plaintiff in the custody proceeding; thus,

Plaintiff was the losing party in state court. The state proceeding had ended:

Plaintiff noted in her complaint that the state court issued its order modifying the

custody agreement almost two years before she filed her section 1983 complaint.

And in her section 1983 complaint, Plaintiff alleged injuries -- including her loss of

custody, contempt sentence, and financial hardship -- caused by Defendant’s state



       3
        We note that, when a licensed lawyer appears pro se, we do not provide her pleadings
with the liberal construction customarily reserved for other pro se litigants. Olivares v. Martin,
555 F.2d 1192, 1194 n.1 (5th Cir. 1977).

                                                 3
court rulings. Finally, Plaintiff sought to have the federal court “review and reject”

the state court proceedings because she wished to have Defendant’s rulings

declared void as a matter of law. See id. (observing that, when a party believes that

the state court erred, the proper remedy is direct appeal, and not an attack in federal

court); see also Staley v. Ledbetter, 837 F.2d 1016, 1017-18 (11th Cir. 1988)

(concluding that we lacked subject-matter jurisdiction under the Rooker-Feldman

doctrine to consider a party’s section 1983 claim that “in essence sought to reverse

a state court’s child custody determination”).4

       To the extent Plaintiff sought money damages, the district court concluded

correctly that she stated no claim for relief because Defendant was entitled to

absolute judicial immunity. See Sibley, 437 F.3d at 1070-71 & n.3 (the Rooker-

Feldman doctrine does not apply when a party seeks money damages for the state

court’s alleged constitutional deprivations). Judges are entitled to absolute judicial

immunity from damages under section 1983 for those acts taken while they are

acting in their judicial capacity unless they acted in the clear absence of all



       4
         We also agree with the district court’s alternative analysis for concluding that, even if it
had subject-matter jurisdiction over Plaintiff’s claims for equitable relief, Plaintiff did not satisfy
the requirements of section 1983 for suing a judge for equitable relief. See Sibley v. Lando, 437
F.3d 1067, 1073 (11th Cir. 2005) (to receive declaratory or injunctive relief, “plaintiffs must
establish . . . the absence of an adequate remedy at law”). Because Plaintiff could have appealed
the orders at issue to a higher state court, she had an adequate remedy at law and was unentitled
to equitable relief under section 1983. See Ala. Code § 12-3-10 (providing a right to appeal
domestic relations cases to the Alabama Court of Civil Appeals).

                                                   4
jurisdiction. Mireles v. Waco, 112 S. Ct. 286, 288 (1991). A judge does not act in

the “clear absence of all jurisdiction” when he acts erroneously, maliciously, or in

excess of his authority, but instead, only when he acts without subject-matter

jurisdiction. Dykes v. Hosemann, 776 F.2d 942, 947-48 (11th Cir. 1985).

       Here, the acts about which Plaintiff complained were related directly to the

adjudication of her custody case. See Sibley, 437 F.3d at 1070 (explaining that

acts constituting normal judicial functions, events occurring in the judge’s

chambers or in open court, and acts about cases pending before the judge are taken

in a judicial capacity). Even if Defendant’s acts -- including allegedly basing his

decision on false evidence and suborning perjury -- were erroneous or malicious,

as Plaintiff contends, it does not change that the acts were undertaken in a judicial

capacity. And Plaintiff fails to show that Defendant acted in the clear absence of

subject-matter jurisdiction; in fact, in her complaint, Plaintiff conceded that

Defendant was a circuit court judge with jurisdiction to hear custody cases.5

       We reject Plaintiff’s argument that she was entitled to an evidentiary hearing

in the district court on judicial immunity. Plaintiff’s case was before the court on a

motion to dismiss. And a motion to dismiss for failure to state a claim “always



       5
         Plaintiff’s claim that Defendant was criminally liable under 18 U.S.C. § 242 and, thus,
not shielded by immunity, is meritless. Section 242 provides no basis for damages under section
1983. See Hanna v. Home Ins. Co., 281 F.2d 298, 303 (5th Cir. 1960).

                                               5
presents a purely legal question; there are no issues of fact because the allegations

contained in the pleading are presumed to be true.” See Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997). Because an evidentiary

hearing would have served no purpose, the district court abused no discretion in

denying Plaintiff’s request for one.

      AFFIRMED.




                                           6